Title: From George Washington to Ségur, 24 June 1797
From: Washington, George
To: Ségur, Louis-Philippe, comte de

 

Sir,
Mount Vernon 24 June 1797

Apologies at best, are but indifferent things, although at times they are necessary. That is the case with me at present, for having suffered your obliging favour of the 4th of August last to remain so long unacknowledged, it is incumbent on me to assign the reasons for it now.
The truth is, it was long on its passage, and arrived at a time when my official duties engrossed all my attention, to prepare for the Session of Congress which was then about to be held; and which, as was intended, closed the scene of my political career.
That Session being an interesting one, occupied during the whole of it, all my time. Accordingly, matters of private concern were suspended until a moment of more leizure shd arrive; and this I presumed would certainly happen so soon as I should get seated in retirement, but in this also I found myself mistaken; for an absence of eight years from home (except occasional short visits for a few days) had so deranged my private concerns, and has committed such depredations on my buildings, & every thing around them, that at no period have I been more engaged than in the last three months, to reestablish myself comfortably, under my Vine & Fig Tree.
This apology, Sir, for not having acknowledged the receipt of your letter at an earlier period, is due to your politeness—and to the friendship with which you have been pleased to honour me.
Young La Fayette, to whom your letter was delivered immediately upon the receipt of it, has, together with Mr Frestal his friend, been living with me since his arrival in this country, except in the first moments thereof. He is a modest, Sensible, & deserving youth; deserving of the parents who gave him being—Much, very much indeed to be regretted, is the rigorous fate they have met with.
Everything in my power, as a private man (and in a public character I could not commit myself, or rather the government entrusted to me) has been essayed to effect his enlargement, as you possibly may have heard; these endeavours have been warm and unremitted, but hitherto in vain; but I hope, notwithstanding, that a period is arrived when the joint efforts of Mr La Fayettes friends

will be able to accomplish what neither my wishes, nor exertions have been able to do.
To see, or even to hear that his health is restored, that he is in possession of his liberty, and again enjoying the confidence of his Country, would add pleasure to the days I have to live; and would be grateful to the feelings of humanity, which are deeply wounded in the unjust & rigorous treatment which has been inflicted on him.
I would, before I conclude, take the liberty of introducing to your Civility the bearer of this, General Marshall, one of our compatriot in arms in the American Revolution and now joint Envoy with Genl Pinckney ⟨&⟩ Mr Dana for the purpose of adjusting the unhappy differences between your Country and mine, & which no man can regret more sincerely than I do. He is a man of gr⟨eat⟩worth, and of the best disposition. With great consideration & respect I have the honor to be Sir Your Most Obedt Servt

Go: Washington

